DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Status of the Claims
The amendment/remarks received 02/01/2021 have been entered and fully considered.  Claims 1-2, 4-7, and 16-23 are pending.  Claims 3 and 8-15 are cancelled.  Claims 16-23 are withdrawn.  Claim 1 is amended.

Election/Restrictions
Claim 1 is allowable. Claims 16-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions 1-3, as set forth in the Office action mailed on 12/21/2018, is hereby withdrawn and claims 16-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlyn Anne Burton (#57099) on 03/23/2021.

The application has been amended as follows:
In claim 21, the word “obtainable” had been deleted and “obtained” has been inserted therein.


Allowable Subject Matter
Claims 1-2, 4-7, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 02/01/2021 regarding the combination of US 2006/0032045 A1 (“Naarmann”), US 2012/0321948 A1 (“Oya”), and US 2014/0038048 A1 (“Chung”) have been fully considered and are persuasive.
The prior art of record does not fairly teach or suggest the electrode-forming composition of claim 1, including “an electrode-forming composition [composition (Cl)] comprising: at least one partially fluorinated fluoropolymer [polymer (F)], wherein polymer (F) is a functional partially fluorinated polymer [polymer (FF-2)] comprising recurring units derived from at least one fluorinated monomer [monomer (F)] and at least one hydrogenated monomer comprising at least one hydroxyl end group [monomer (HOH)], at least one electro-active compound [compound (EA)], at least one metal compound [compound (M)] of formula (V) … wherein at least one of the metal compounds (M) is grafted to polymer (FF-2) by at least one of the hydroxyl end groups of the hydrogenated monomer (HOH) through at least one -O-A bond” as recited in combination with the other elements of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727